Dear Mr. Winbery,
This letter is in response to your request for an answer to the following basic question:
     Is the board of the Hardtner Medical Center subject to the provisions of the Open Meetings Law and thus required, among other things, to open its meetings to the public, to give notice of its meetings, and to publish minutes of these meetings?
According to the Financial Statements of Hospital Service District Number One of the Parish of LaSalle, as obtained through the Office of the Legislative Auditor, Hardtner Medical Center is operated by the District, and through the District, is funded in part by ad valorem taxes.  Hospital service districts, including this one, are political subdivisions of the state. LSA-R.S. 46:1064(A).
LSA-R.S. 42:5 sets forth the general "Open Meetings" law. Section 5(A) provides in pertinent part:
A.  Every meeting of any public body shall be open to the public . . .
LSA-R.S. 42:4.2(A)(2) defines "public body" as:
     [Any] village, town, and city governing authorities; parish governing authorities; school boards and boards of levee and port commissioners; boards of publicly operated utilities; planning, zoning, and airport commissions; and any other state, parish, municipal, or special district boards, commissions, or authorities, and those of any political subdivision thereof, where such body possesses policy making, advisory, or administrative functions, including any committee or subcommittee of any of these bodies enumerated in this paragraph  (emphasis added).
LSA-R.S. 42:7 provides that notice of such meetings shall be provided to the public.  Section 7(A)(1)(a) provides:
     All public bodies, except the legislature and its committees and subcommittees, shall give written public notice of their regular meetings, if established by law, resolution, or ordinance, at the beginning of each calendar year.  Such notice shall include the dates, times, and places of such meetings.
LSA-R.S. 42:7.1 further provides, in pertinent part, that:
     All public bodies shall keep written minutes of all of their open meetings.
In essence, Hardtner Medical Center and Hospital Service District Number One of LaSalle Parish are one and the same, since Hardtner is the only medical facility operated by the District.  Therefore Hardtner is a "public body", and is required to open the meetings of its board to the public, give notice of these meetings, and keep written minutes of such meetings.
I hope that this has sufficiently answered your questions.  If you require any further information, please do not hesitate to call on this office.
Respectfully submitted,
                           RICHARD P. IEYOUB Attorney General
BY: ROLAND J. DARTEZ Assistant Attorney General RPI/RJD/pb/0112l